J-A24039-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 R.L.D.                                    :     IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                      Appellant            :
                                           :
                                           :
              v.                           :
                                           :
                                           :
 S.G.                                      :     No. 496 WDA 2020

                Appeal from the Order Entered April 6, 2020
    In the Court of Common Pleas of Blair County Civil Division at No(s):
                              2019 GN 2641

BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                       FILED NOVEMBER 30, 2020

      R.L.D. (“Father”) appeals from the Order granting the Preliminary

Objections    filed   by   S.G.   (“Mother”),   denying   Father’s   Petition   to

confirm/transfer jurisdiction, and dismissing Father’s Complaint for custody of

the parties’ daughter, S.D. (“Child”), born in June 2005. We affirm.

      Father and Mother are former spouses, who separated in 2006 and

divorced in 2011. N.T., 3/12/20, at 10.         During the marriage, the parties

resided together with Child in Tennessee. Id. at 9. Following the divorce,

Mother remained in Tennessee, and Father moved to Pennsylvania. Id. at 9-

11, 17-18. As part of the divorce proceedings, a court in Tennessee entered

an Order awarding Mother primary physical custody of Child, and awarding

Father partial physical custody. Id. at 6-10, 18. Although the details are not

entirely clear from the record, it appears that Child attended school in

Tennessee and spent summers in Pennsylvania, until the 2017-2018 school
J-A24039-20


year. Id. at 11-13, 18-19. At that time, the parties agreed that Father would

have primary physical custody of Child in Pennsylvania. Id. Child spent the

end of the 2017-2018 school year with Father, returned to Mother for the

summer of 2018, and then spent the entire 2018-2019 school year with

Father. Id. Child returned to Mother once again in May 2019. Id. at 13, 20.

      This appeal arises from Mother’s failure to return Child to Father for the

2019-2020 school year. On August 27, 2019, Father filed a custody Complaint

in Pennsylvania. According to Father, the parties had agreed that Child would

return to his custody before the start of the school year, but Mother violated

their agreement and enrolled Child in school in Tennessee. Father requested

that the trial court award him primary physical custody.       That same day,

Father filed a Petition for emergency special relief, requesting that the court

order Mother to return Child within 48 hours. The trial court entered an Order

directing Mother to file an answer. In addition, the trial court directed Father

to file a petition to confirm/transfer jurisdiction, addressing whether

Pennsylvania or Tennessee possessed jurisdiction to hear the dispute.

      Father filed a Petition to confirm/transfer jurisdiction on September 18,

2019, arguing that Pennsylvania possessed jurisdiction because Child had

resided there for more than six months before returning to Tennessee.

      Mother filed an Answer and New Matter on October 15, 2019. Mother

contended that Tennessee possessed jurisdiction because the Tennessee court

entered its custody Order in 2011, and never relinquished jurisdiction. Mother


                                     -2-
J-A24039-20


also filed Preliminary Objections, repeating her contention that Tennessee

possessed jurisdiction, and requesting that the trial court dismiss Father’s

Complaint.

        The trial court held a hearing to address its jurisdiction on March 12,

2020. Father appeared at the hearing represented by counsel, and Mother

participated, pro se, via telephone. Following the hearing, on April 6, 2020,

the court entered an Order concluding that Tennessee, rather than

Pennsylvania, possessed jurisdiction. The court based its decision primarily

on Section 5423 of the Uniform Child Custody Jurisdiction and Enforcement

Act (“UCCJEA”),1 23 Pa.C.S.A. § 5423. The court reasoned that the entry of

the prior custody Order in Tennessee meant that state would retain jurisdiction

unless the conditions of Section 5423 were met. Because the court found

those conditions had not been satisfied, it concluded that Pennsylvania lacked

jurisdiction, and therefore, it could not modify the Tennessee Order. The trial

court also considered the convenience of the respective forums under Section

5427 of the UCCJEA, 23 Pa.C.S.A. § 5427, and concluded that Tennessee

would be the more convenient forum.              Thus, the court granted Mother’s

Preliminary     Objections,     denied     Father’s   Petition   to   confirm/transfer

jurisdiction, and dismissed Father’s custody Complaint.




____________________________________________


1   See 23 Pa.C.S.A. §§ 5401-5482.

                                           -3-
J-A24039-20


       Father timely filed a Notice of Appeal, along with a Concise Statement

of errors complained of on appeal, pursuant to Pa.R.A.P. 1925(a)(2)(i).

      Father now raises the following claims for our review:

      [1.] Whether the trial court erred in ruling that Blair County[,
      Pennsylvania] does not have jurisdiction to hear this
      [C]omplaint[?]

      [2.] Whether the trial court erred by finding that Tennessee
      would be the proper venue, and/or proper jurisdiction, to hear
      this [C]omplaint[?]

Father’s Brief at 5.

      We observe the following standard of review:

             Our standard of review of an order of the trial court
      overruling or granting preliminary objections is to determine
      whether the trial court committed an error of law. In ruling on
      whether preliminary objections should have been granted, an
      appellate court must determine whether it is clear from doubt
      from all the facts pleaded that the pleader will be unable to prove
      facts legally sufficient to establish a right to relief. Our standard
      of review for questions involving jurisdiction is as follows:

            A court’s decision to exercise or decline jurisdiction is
            subject to an abuse of discretion standard of review
            and will not be disturbed absent an abuse of that
            discretion. Under Pennsylvania law, an abuse of
            discretion occurs when the court has overridden or
            misapplied the law, when its judgment is manifestly
            unreasonable, or when there is insufficient evidence
            of record to support the court’s findings. An abuse of
            discretion requires clear and convincing evidence that
            the trial court misapplied the law or failed to follow
            proper legal procedures.

R.M. v. J.S., 20 A.3d 496, 500 (Pa. Super. 2011) (citations and quotation

marks omitted).




                                      -4-
J-A24039-20


       Regarding his first claim, we initially observe that it is not entirely clear

what arguments Father wishes to make.            In his Statement of Questions

Involved, Father appears to challenge            the trial court’s finding that

Pennsylvania was without jurisdiction pursuant to the UCCJEA. Father initially

attempts to develop this issue in the Argument section of his brief,

emphasizing that Child resided with him in Pennsylvania, with Mother’s

consent, for more than six months before he filed his custody Complaint. See

Father’s Brief at 13-14. However, Father then appears to concede that the

court’s finding was correct. Id. at 15-16 (wherein Father states that “[t]he

[trial c]ourt found that Tennessee has exclusive continuing jurisdiction … as

the [M]other still resides in Tennessee, and [Child] has significant connection

to Tennessee. Father does not dispute this finding[.]”) (citation omitted). 2

Therefore, we could deem Father’s first issue waived on that basis.3 See In

re M.Z.T.M.W., 163 A.3d 462, 465-66 (Pa. Super. 2017) (explaining that the

appellant waived her claim by conceding that it was without merit in her brief).

       Nevertheless, we conclude that Father’s first claim is without merit.

Section 5423 of the UCCJEA provides that a Pennsylvania trial court has


____________________________________________


2To the extent that Father “vehemently disagrees” with the trial court’s finding
that Tennessee would be a more convenient forum, we will address his
contention with his second claim. See Father’s Brief at 15-18.

3 We further note that Father fails to adequately support his argument with
citation to and discussion of relevant case law. See Pa.R.A.P. 2119(a)
(providing that the argument shall include “such discussion and citation of
authorities as are deemed pertinent.”).

                                           -5-
J-A24039-20


jurisdiction to modify a child custody order entered in a different state under

only limited circumstances. The statute provides as follows:

              Except as otherwise provided in section 5424 (relating to
       temporary emergency jurisdiction), a court of this Commonwealth
       may not modify a child custody determination made by a court of
       another state unless a court of this Commonwealth has jurisdiction
       to make an initial determination under section 5421 (a)(1) or (2)
       (relating to initial child custody jurisdiction) and:

              (1) the court of the other state determines it no longer
              has exclusive, continuing jurisdiction under section
              5422 (relating to exclusive, continuing jurisdiction) or
              that a court of this Commonwealth would be a more
              convenient forum under section 5427 (relating to
              inconvenient forum); or

              (2) a court of this Commonwealth or a court of the
              other state determines that the child, the child's
              parents and any person acting as a parent do not
              presently reside in the other state.

23 Pa.C.S.A. § 5423.

       Regarding Section 5423’s requirement that a trial court must possess

jurisdiction to make an initial child custody determination, Section 5421(a)(1)

and (2) provide as follows:

       (a) General rule.--Except as otherwise provided in section 5424
       (relating to temporary emergency jurisdiction), a court of this
       Commonwealth has jurisdiction to make an initial child custody
       determination only if:

              (1) this Commonwealth is the home state[4] of the
              child on the date of the commencement of the
____________________________________________


4 The UCCJEA defines a child’s “home state,” in relevant part, as “[t]he state
in which a child lived with a parent … for at least six consecutive months
immediately before the commencement of a child custody proceeding…. A
period of temporary absence of any of the mentioned persons is part of the
period.” 23 Pa.C.S.A. § 5402.

                                           -6-
J-A24039-20


           proceeding or was the home state of the child within
           six months before the commencement of the
           proceeding and the child is absent from this
           Commonwealth but a parent or person acting as a
           parent continues to live in this Commonwealth; [or]

           (2) a court of another state does not have jurisdiction
           under paragraph (1) or a court of the home state of
           the child has declined to exercise jurisdiction on the
           ground that this Commonwealth is the more
           appropriate forum under section 5427 (relating to
           inconvenient forum) or 5428 (relating to jurisdiction
           declined by reason of conduct) and:

                 (i) the child and the child’s parents, or the
                 child and at least one parent or a person
                 acting as a parent, have a significant
                 connection with this Commonwealth other
                 than mere physical presence; and

                 (ii) substantial evidence is available in this
                 Commonwealth concerning the child’s
                 care, protection, training and personal
                 relationships[.]

23 Pa.C.S.A. § 5421(a)(1)-(2) (footnote added).

     Here, it is undisputed that Child resided in Pennsylvania for more than

six consecutive months, and that Father filed his custody Complaint less than

six months after Child returned to Tennessee. Therefore, the record would




                                     -7-
J-A24039-20


support a finding that Pennsylvania was Child’s “home state,”5 and that the

trial court had jurisdiction to render an initial child custody determination

pursuant to Section 5421(a)(1). See 23 Pa.C.S.A. § 5421(a)(1); R.M. v. J.S.,

20 A.3d at 502-04 (interpreting Sections 5402 (Definitions) and 5421(a)(1),

and concluding that “it was the intent of the General Assembly that there be

a six[-]month window for a state to establish home state jurisdiction in

circumstances where a child is no longer in Pennsylvania at the time the

custody action commences.”).

       However, the parties were subject to a prior custody Order in

Tennessee, and, pursuant to Section 5423, the trial court could modify that

order only if it possessed jurisdiction to render an initial child custody

determination, and the requirements of either Section 5423(1) or (2) were

met.    It is clear that those requirements were not satisfied in this case,

because there was no indication that a court in Tennessee made the necessary


____________________________________________


5  In its Opinion, the trial court expresses uncertainty as to whether
Pennsylvania is Child’s home state, reasoning that Child’s time in Pennsylvania
may have been a “temporary absence” pursuant to Section 5402. Trial Court
Opinion, 4/6/20, at 6. We also observe that the court could have construed
Child’s time in Tennessee during the summer of 2019 as a temporary absence
from Pennsylvania, given the testimony of both parties that Father believed
that Child would be returning to his custody for the 2019-2020 school year,
and that Mother did not tell Father that Child would be staying in Tennessee.
See N.T., 3/12/20, at 14-16, 20-22. Regardless, even accepting that
Pennsylvania is Child’s home state, Father’s claim would be without merit, as
discussed below.




                                           -8-
J-A24039-20


findings pursuant to Section 5423(1),6 and because both Mother and Child

were residing in Tennessee, in contravention of Section 5423(2). Thus, the

trial court correctly determined that it lacked jurisdiction to hear the parties’

custody dispute, as jurisdiction remained in Tennessee.7 See V.C. v. L.P.,

179 A.3d 95, 99 (Pa. Super. 2018) (concluding that Pennsylvania lacked

jurisdiction to modify a prior custody order entered in New York, where a New

York court declined to find that it lacked jurisdiction or was an inconvenient

forum, and where the child’s mother continued to reside in New York).

       In his second claim, Father contends that the trial court should have

exercised jurisdiction over this case because Tennessee is an inconvenient

forum.     See Father’s Brief at 18-23.          Father addresses each of the

inconvenient forum factors listed at Section 5427(b). Id. at 20-22. Father


____________________________________________


6 To the contrary, the trial court explains in its Opinion that it held a telephone
conference with the court in Tennessee, which indicated that it still possessed
jurisdiction, and that Tennessee was not an inconvenient forum. Trial Court
Opinion, 4/6/20, at 9; see also Court Exhibit “A” (Conference Memorandum).

7 In connection with this issue, Father suggests that the trial court should have
assumed temporary emergency jurisdiction, because Mother was withholding
Child from him in violation of the parties’ agreement. Father’s Brief at 14, 17-
18. The UCCJEA provides that a trial court may assume temporary emergency
jurisdiction “if the child is present in this Commonwealth and … has been
abandoned or it is necessary in an emergency to protect the child” from
“mistreatment or abuse.” 23 Pa.C.S.A. § 5424(a). In this case, Child was in
Tennessee, not Pennsylvania, when Father filed his Petition for emergency
special relief, and Father did not allege that Child was abandoned or at risk of
mistreatment or abuse. The trial court therefore had no basis upon which to
assume temporary emergency jurisdiction.



                                           -9-
J-A24039-20


also suggests that the trial court should have              considered Mother’s

“unjustifiable conduct” in its decision pursuant to 23 Pa.C.S.A. § 5428. Id. at

22-23. Specifically, Father maintains that Mother acted unjustifiably by not

telling him that she intended to keep Child with her in Tennessee. Id.8

       Regarding inconvenient forums, the UCCJEA provides, in relevant part,

as follows:

       (a) General rule.--A court of this Commonwealth which has
       jurisdiction under this chapter to make a child custody
       determination may decline to exercise its jurisdiction at any time
       if it determines that it is an inconvenient forum under the
       circumstances and that a court of another state is a more
       appropriate forum. The issue of inconvenient forum may be raised
       upon motion of a party, the court's own motion or request of
       another court.

       (b) Factors.--Before determining whether it is an inconvenient
       forum, a court of this Commonwealth shall consider whether it is
       appropriate for a court of another state to exercise jurisdiction.
       For this purpose, the court shall allow the parties to submit
       information and shall consider all relevant factors, including:

              (1) whether domestic violence has occurred and is
              likely to continue in the future and which state could
              best protect the parties and the child;

              (2) the length of time the child has resided outside
              this Commonwealth;

              (3) the distance between the court in this
              Commonwealth and the court in the state that would
              assume jurisdiction;

              (4) the relative financial circumstances of the parties;


____________________________________________


8Again, Father has failed to support his claim with citation to and discussion
of relevant case law. See Pa.R.A.P. 2119(a).

                                          - 10 -
J-A24039-20


            (5) any agreement of the parties as to which state
            should assume jurisdiction;

            (6) the nature and location of the evidence required
            to resolve the pending litigation, including testimony
            of the child;

            (7) the ability of the court of each state to decide the
            issue expeditiously and the procedures necessary to
            present the evidence; and

            (8) the familiarity of the court of each state with the
            facts and issues in the pending litigation.

23 Pa.C.S.A. § 5427(a)-(b).

      Further, Section 5428 the UCCJEA provides, in relevant part, as follows:

      (a) General rule.--Except as otherwise provided in section 5424
      (relating to temporary emergency jurisdiction) or by other laws of
      this Commonwealth, if a court of this Commonwealth has
      jurisdiction under this chapter because a person seeking to invoke
      its jurisdiction has engaged in unjustifiable conduct, the court shall
      decline to exercise its jurisdiction unless:

            (1) the parents and all persons acting as parents have
            acquiesced in the exercise of jurisdiction;

            (2) a court of the state otherwise having jurisdiction
            under sections 5421 (relating to initial child custody
            jurisdiction) through 5423 (relating to jurisdiction to
            modify     determination)    determines    that    this
            Commonwealth is a more appropriate forum under
            section 5427 (relating to inconvenient forum); or

            (3) no court of any other state would have jurisdiction
            under the criteria specified in sections 5421 through
            5423.

23 Pa.C.S.A. § 5428(a).

      Initially, Father misinterprets Section 5427, which empowers a

Pennsylvania trial court with the authority to decline to exercise jurisdiction if

                                     - 11 -
J-A24039-20


it finds that Pennsylvania is an inconvenient forum, and that another state

would be a more appropriate forum.       Section 5427 does not empower a

Pennsylvania trial court lacking jurisdiction to take jurisdiction away from

another state by concluding that jurisdiction in the other state would be

inconvenient. Thus, Section 5427 is inapplicable to the facts of this case. See

B.J.D. v. D.L.C., 19 A.3d 1081, 1082-84 (Pa. Super. 2011) (explaining that

a Pennsylvania trial court lacked jurisdiction to enter an order pursuant to

Section 5427, because Pennsylvania no longer had exclusive, continuing

jurisdiction pursuant to the UCCJEA).

      Regarding Father’s reference to Section 5428 and Mother’s “unjustifiable

conduct,” that provision is also inapplicable. Section 5428 instructs that a

Pennsylvania trial court with jurisdiction should generally decline to exercise

that jurisdiction if such jurisdiction was obtained due to the unjustifiable

conduct of the party requesting that the court take action. See 23 Pa.C.S.A.

§ 5428(a). Thus, Section 5428 does not empower a Pennsylvania trial court,

lacking jurisdiction, to take jurisdiction away from another state. Further, it

would only apply in this case if Father, rather than Mother, had acted

unjustifiably.

      Moreover, the trial court considered this claim, and concluded that the

parties did not agree to jurisdiction in Pennsylvania.    Trial Court Opinion,

4/6/20, at 8. The court emphasized that Child lived in Tennessee for most of

her life, including the time when Father filed the Complaint. Id. The trial


                                    - 12 -
J-A24039-20


court stated that “[t]he majority of relevant evidence is likely in Tennessee[,]”

including witnesses. Id. Additionally, the court concluded that the Tennessee

court “is in a better position to rule on custody in determining what is in the

best interest of [Child]….” Id. Accordingly, Father’s second claim is without

merit.

      We therefore affirm the court’s April 6, 2020, Order granting Mother’s

Preliminary   Objections,   denying    Father’s   Petition   to   confirm/transfer

jurisdiction, and dismissing Father’s custody Complaint.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/30/2020




                                      - 13 -